In an action pursuant to Workers’ Compensation Law § 26 for the entry of a judgment upon a default in the payment of an arbitration award, the defendant appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated November 24, 1999, which denied its motion to vacate the judgment entered against it, upon its failure to pay the award.
Ordered that the order is affirmed, without costs or disbursements.
The defendant failed to meet its burden of demonstrating that the judgment entered against it pursuant to Workers’ Compensation Law § 26 was procured as a result of fraud, misrepresentation, or other improper conduct on the part of the plaintiff. Accordingly, the Supreme Court properly denied the motion to vacate the judgment (see, CPLR 5015 [a] [3]). Florio, J. P., McGinity, Luciano and Feuerstein, JJ., concur.